Case 8:20-cv-01345-JFW-AFM Document 6 Filed 07/29/20 Page 1 of 1 Page ID #:7



 1

 2

 3

 4

 5                                                            JS-6
 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10

11    FIDEL L. REYES,                        Case No. 8:20-cv-01345-JFW-AFM
12
                        Plaintiff,
                                             JUDGMENT
13
            v.
14
      SUPERIOR COURT OF
15
      CALIFORNIA, COUNTY OF
16    ORANGE, et al.,
17                      Defendants.
18

19         IT IS ORDERED AND ADJUDGED that the action is dismissed without
20   prejudice.
21

22   DATED: July 29, 2020
23

24                                      ____________________________________
                                                 JOHN F. WALTER
25                                        UNITED STATES DISTRICT JUDGE
26

27

28
